DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.

Applicant’s Amendment filed November 12, 2020 in response to Examiner’s Final Office Action has been reviewed. Claims 2, 3, 6-8 and 10-13 are pending in the application. Claims 2, 7, 10 and 13 are amended. Claims 1, 4, 5 and 9 are canceled.

Allowable Subject Matter
Claims 2, 3, 6-8 and 10-13 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest individually calculate a first position, which has a greatest value of compression of the pressure sensor along the first axis, and 
Dependent claims 2, 3, 6, 11 and 12 being further limiting to the independent claims 2 and 7 are also allowed. 
	The closet prior art, Shim et al., US Patent Application Publication No 2016/0103985 teaches a wearable device includes: a touch screen; an acceleration sensor configured to generate an acceleration signal; an optical sensor using a light source and configured to generate a touch The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/THUY N PARDO/Primary Examiner, Art Unit 2691